Citation Nr: 0832638	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-25 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for migraines.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as depression.  

4.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had service with the National Guard from July 
1977 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  


FINDINGS OF FACT

1.  The weight of the evidence does not show that the veteran 
currently has a low back disorder that is due to service.  

2.  The weight of the evidence does not show that the veteran 
currently has migraines that are due to service.  

3.  The weight of the evidence does not show that the veteran 
currently has a chronic acquired psychiatric disorder that is 
due to service.  

4.  The weight of the evidence does not show that the veteran 
currently has a left shoulder disorder that is due to 
service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a low 
back disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria are not met for service connection for 
migraines.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  The criteria are not met for service connection for a 
chronic acquired psychiatric disorder, claimed as depression.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

4.  The criteria are not met for service connection for a 
left shoulder disorder.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board notes that, despite multiple attempts to 
obtain them, the appellant's service medical records are not 
available, as noted in VA Memorandum dated in July 2008.  The 
National Personnel Records Center responded that it had no 
record of the appellant, but it indicated that it appeared 
that he attempted to join the National Guard.  The Rhode 
Island National Guard wrote that no records were found for 
the appellant; but that organization confirmed his dates of 
service, from July 24, 1977, to August 10, 1977, with an 
honorable discharge.  In such cases, when service medical 
records are missing, VA has a heightened duty to assist a 
claimant in developing his claim.  That duty has been met.  

Low back disorder

The appellant testified at a hearing at the RO in February 
2006 that he injured his back during service when his 
sergeant tipped his bed over on him.  He indicated that he 
was treated at that time for contusions of the head and neck 
and or low back pain and was returned to duty.  The appellant 
stated that he did not seek treatment for his back pain for 
at least two years afterward, because he was afraid of being 
viewed as a failure by the whole situation.  He testified 
that he had been treated since service for his low back, but 
he did not indentify the facility or treatment dates.  

As noted, the appellant's service medical records are not 
available.  The post-service medical records first reflect 
treatment for a back condition in 1983, at which time he 
underwent insertion of Harrington rods for lumbosacral spine 
fusion, following a fracture of L1 in a motorcycle accident.  
The hospital where the appellant had indicated he was treated 
in 1983 responded that no records were found, and had likely 
been destroyed.  The appellant was seen in June 1985 and 
again in August 1985 for complaints of lumbosacral pain.  He 
underwent removal of the Harrington rods in August 1985.  

The file contains no other medical records regarding 
treatment or evaluation for low back complaints.  The reports 
that are of record do not mention any back injury during 
service, nor do they attribute the appellant's low back 
condition to service.  

In the absence of any medical or other corroborative evidence 
of a back injury during service and lacking any medical 
evidence linking any post-service back condition to service, 
service connection for a low back disorder is not 
established.  

For all the foregoing reasons, the claim for a low back 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Migraines

The appellant has attributed his migraine headaches to the 
abusive treatment he incurred during service.  However, he 
has not identified any health care provider who has treated 
or examined him for complaints of headaches and the available 
medical records do not reflect such treatment or any 
diagnosis of migraines.  

Although the appellant has reported and testified that he has 
headaches, and he has testified to his belief that they are 
due to the abusive treatment of his sergeant during service, 
there simply is no medical evidence that he has been 
diagnosed with migraines or any other headache disorder - 
let alone that it is due to service.  

One of the basic criteria for service connection is a current 
disability.  Therefore, lacking any medical evidence of a 
current headache disorder that is due to service, service 
connection for migraines must be denied.  The benefit-of-the-
doubt doctrine is not applicable to this claim.  

Psychiatric disorder

The veteran has contended and testified that his depression 
was caused by the abuse he received by his sergeant during 
service.  

The earliest medical evidence of treatment for a psychiatric 
disorder contained in the file is the summary of a brief, 
private hospitalization in May 2003.  The listed Axis I 
diagnoses include depressive disorder, not otherwise 
specified, alcohol abuse versus dependence, and a provisional 
diagnosis of marijuana abuse.  The examiner indicated that, 
"from a depression point of view," the veteran's 
psychiatric history included a suicide attempt two or three 
years previously by taking a small amount of acetaminophen; 
he was medically cleared and released from the emergency 
room.  At the time of the May 2003 hospitalization, it was 
noted that the veteran had become increasingly depressed in 
association with the loss of all of his possessions to his 
girlfriend who had stolen them.  

The veteran was again hospitalized in August 2003 for 
treatment of depression and acute and chronic alcoholism.  
That examiner also noted the veteran's history of suicide 
attempts.  In listing a diagnosis of depression, he added, 
"possibly separate but also possibly related to his alcohol 
abuse."  

There is no medical evidence of psychiatric symptoms for more 
than 20 years after the veteran's separation from service.  
Examiners have variously attributed his depression to his 
current situation with his girlfriend or to his alcohol 
abuse.  But no examiner has attributed his current depression 
to service, in particular to personal trauma during service, 
as he has claimed.  Although in July 2006, the veteran was 
asked to submit various types of evidence that might 
corroborate personal trauma during service, no other 
pertinent evidence has been received.  

Thus, lacking medical evidence or any other corroborative 
evidence that he developed a chronic psychiatric disorder, 
characterized by depression, during service, and lacking any 
medical evidence linking his current depression to service in 
any way, the criteria for service connection for depression 
are not met.  As the preponderance of the evidence is against 
the appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Left shoulder disorder

As with his headache disorder, the appellant has not 
identified any health care provider who has treated or 
examined him for a left shoulder disorder and the available 
medical records do not reflect such treatment or any 
diagnosis of a left shoulder disorder.  

Although the appellant has reported and testified that he has 
a left shoulder disorder, there simply is no medical evidence 
that he has been diagnosed with a left shoulder disorder - 
let alone that any such disorder is due to service.  

One of the basic criteria for service connection is a current 
disability.  Therefore, lacking any medical evidence of a 
current left shoulder disorder that is due to service, 
service connection for a left shoulder disorder must be 
denied.  As the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of November 2003 and July 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  In a May 2008 letter, the 
veteran was notified of the unavailability of the service 
medical record and advised as to alternative sources of 
evidence he could submit in support of his claim.

The Board observes that the required notice was provided 
before the adverse decisions in August 2004 and September 
2006.  Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, including at a hearing.  
Also,  the September 2006 letter notified the appellant of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, private 
treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for is a low back disorder denied.  

Service connection for migraines is denied.  

Service connection for a chronic acquired psychiatric 
disorder, claimed as depression, is denied.  

Service connection for a left shoulder disorder is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


